Case 1:19-cv-10506-AT Document 12 Filed 12/30/19 Page 1 of 2

SUPREME COURT STATE OF NEW YORK

COUNTY OF NEW YORK
CASE NO.: 158700/2019
Date Filed: 09/06/2019
AFFIDAVIT OF SERVICE
Sydney Hyman
Plaintiff/Petitioner,
VS.
Andrew Fabbri and Jessica
Cohen
Defendant/Respondent,
/

 

STATE OF NEW JERSEY
COUNTY OF SOMERSET ss.

I, Roger Padilla, depose and say that:

lam a competent adult, over the age of 18, a resident of the State of New Jersey and a disinterested party to the above
named action.

On 10/10/2019 at 08:30 PM, I served the within SUMMONS, NOTICE OF COMMENCEMENT & AMENDED
COMPLAINT on Jessica Cohen at 53 Oxford Landing , Weehawken, NJ 07086 in the manner indicated below:

Comments: Service was affected by affixing a true copy of each to the door of said premises which is the
defendant's usual place of abode. Deponent was unable, with due diligence to find defendant(s) or a person(s) of
suitable age and discretion, thereat having made attempts on the following dates and times:

*10/04/2019 - 20:15 -- The address provided a secured luxury high rise apartment building, housing units
25-100. When I identified myself as a process server, the security guard allowed me access into the building to
knock on the door of the apartment. A white male answered the door and informed me that he had never heard
of Andrew Fabbri or Jessica Cohen. Pleasant at first, when I made further inquiry as to his knowledge of them
being former tenants, he informed me that "that's all I have to say" and slammed the door in my face. When I
returned to the lobby I asked security if he could verify the name of the resident in Unit 53. At this time, the
security guard did state that Jessica Cohen is the listed resident of Unit 53.

*10/05/2019 - 10:03 - I returned to the location and was allowed access into the building. I knocked on the door
of Unit 53. A male voice asked who I was. I stated that I had a "delivery" for Jessica Cohen. There was no
response to my statement. I continued knocking on the door for several minutes but there was no response.
*10/07/2019 - 07:12 -- Upon returning, security guard informed me that the residents of Unit 53 requested that
no one be allowed access to their unit henceforth.

Thereafter deponent also mailed by first class mail a copy of said documents to the person to be served at the
aforementioned address in an envelope bearing the legend "Personal and Confidential" and not indicating on
the outside thereof, by return address or otherwise that the communication if from an attorney or concerns an
action against the person to be served on 10/11/19

I certify that the foregoing statements made by me are true and correct, I am aware that if any of the foregoing

statements made by me are WillLfOUx RRP SVaeaL pect to punis.

hmept.
NOTARY PUBLIC OF NEW JERSEY
My Commission Expires 10/41/2023 \
Swopn to and subscribed me on this x MZUE A
} L day of , 20 Rogey/adyla -'Prétesd Server
by an affiant who if pérschally known to mi J &iK Investigative Services Inc

or produced identification. P.O. Box 88

Somerville, NJ 08876
LOL EIU A Ao lf LUV 908-707-1900
 

Prralrew Falk + jee Cec Come
5 Oxford Landwy , Weehawken Us OVS

Soskd 1O/ 10/19
